MEMORANDUM **
Jaswinder Singh, a native and citizen of India, petitions for review of a Board of Immigration Appeals (“BIA”) decision that summarily affirmed the ruling of an Immigration Judge (“IJ”) denying his application for asylum, withholding of removal, *222and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA summarily affirms the IJ’s decision, we review the IJ’s decision as the final agency action. See Zehatye v. Gonzales, 453 F.3d 1182, 1184 (9th Cir.2006). We review for substantial evidence, see Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
The IJ found Singh incredible, in part, because although Singh testified that the Indian police had tortured him with electric shocks, his asylum application omitted any mention of that occurrence. Because this omission is material and goes to the heart of Singh’s claim, the IJ’s finding is supported by substantial evidence. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004).
Substantial evidence likewise supports the denial of Singh’s CAT claim because he did not establish that it was more likely than not that he would be tortured if he returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.